ACCEPTED
                                                                                       03-13-00707-CR
                                                                                               3594944
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 12/29/2014 7:49:30 AM
                                      Attorney at Law                                 JEFFREY D. KYLE
                                    Post Office Box 783
                                                               lawyer1@johnjasuta.com
                                                                                                 CLERK
                                  Austin, Texas 78767-0783
                                   Off. Tel. 512-474-4747    www.texasappeallawyers.com
                                     Fax: 512-532-6282

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              12/29/2014 7:49:30 AM
                  To: Hon. Jeffrey D. Kyle                        JEFFREY D. KYLE
                                                                       Clerk
               Date: December 29, 2014
             Subject: Felder v. State; No. 03-13-00707-CR

Dear Mr. Kyle:

I have obtained a copy of the Court's opinion in the above captioned case,
delivered on December 19, 2014. I have forwarded a copy to Mr. Felder with a
note advising him, as required by Rule 48.4, Tex.R.App.Pro., and it has been
received. A copy of the shipping label and delivery information are attached. I
have, therefore, complied with the requirements of Rule 48.

                   Certificate of Compliance and Delivery

This is to certify that: (1) this document, created using WordPerfect™ X7
software, contains 85 words, excluding those items permitted by Rule 9.4 (i)(1),
Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3),
Tex.R.App.Pro.; and (2) on December 29, 2014, a true and correct copy of the
above and foregoing memo was transmitted via the eService function on the
State’s eFiling portal, to Brian Erskine (brian.erskine@co.hays.bc.us), counsel of
record for the State of Texas.

                                         Respectfully submitted,


                                         __________________________________
                                         John G. Jasuta
                                         Attorney at Law
                                         Post Office Box 783
                                         Austin, Texas 78767-0783
                                         eMail: lawyer1@johngjasuta.com
                                         Tel. 512-474-4747
                                         Fax: 512-532-6282

                                         State Bar No. 10592300

                                         Attorney for Bruce Vincent Felder